Exhibit 10.40


IN ACCORDANCE WITH ITEM 601(b) OF REGULATION S-K, CERTAIN IDENTIFIED INFORMATION
(THE “CONFIDENTIAL INFORMATION”) HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT
IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF
PUBLICLY DISCLOSED. THE CONFIDENTIAL INFORMATION IS DENOTED HEREIN BY [*****].


AMENDMENT NO. 5 TO THE NONEXCLUSIVE VALUE ADDED DISTRIBUTOR AGREEMENT


This Amendment No. 5 ("the Amendment'') to the Nonexclusive Value Added
Distributor Agreement by and between ScanSource, Inc. ("Distributor"), a South
Carolina corporation with a place of business at 6 Logue Court, Greenville,
South Carolina, 29615, and Cisco Systems, Inc., a California corporation having
its principal place of business at 170 West Tasman Drive, San Jose, CA 95134
("Cisco"), is effective as of the date of last signature below (the "Amendment
Effective Date"). All capitalized terms contained herein shall have the same
meaning as the terms defined in the Agreement unless specifically modified in
this Amendment.


WHEREAS, Cisco and Distributor previously entered into a Nonexclusive Value
Added Distributor Agreement dated January 22, 2007, as amended (the
"Agreement"); and


WHEREAS, Cisco and Distributor desire to add authorization for distribution to
Resellers with
U.S.
Federal Government End Users;



NOW THEREFORE, in consideration of the covenants and promises set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby expressly acknowledged by all of the parties to this Amendment,
Cisco and Distributor hereby represent, covenant and agree as follows:


1.
The following definition is added to Section 1.0 (Definitions):



U.S. Federal Government is an executive, legislative or judicial branch agency
of the United States Government or a U.S. Government corporation that was
specifically formed and is currently existing under an Act of Congress, as well
as any government-owned, contractor-operated ("GOCO") facilities and
establishments.


2.
Section 9.4 (Restricted Rights) is added:



9.4
Restricted Rights. Software is provided to all agencies, departments, and other
units of the United States Government except for the Department of Defense and
its constituent agencies with LIMITED RIGHTS. Related documentation is provided
with RESTRICTED RIGHTS. Use, duplication, or disclosure by the US Government,
except for the Department of Defense and its constituent agencies, is subject to
the restrictions set forth in subparagraph (c) of the "Commercial Computer
Software-Restricted Rights" clause at FAR 52.227-19. In the event of a sale to
the Department of Defense or its constituent agencies, the US Governments rights
in Software, supporting documentation, and technical data are subject to the
restrictions in the 'Commercial Computer Software and Commercial Computer
Software Documentation" clause at DFARS 227.7202.



3.
Section 20.1 (Government/Military Sales) is added:



20.1
Government/Military Sales. Distributor hereby certifies that none of the
Products, Services, or technical data supplied by Cisco under this Agreement
will be knowingly sold or otherwise transferred to, or made available for use by
or for, any government or military end-user or in any government or military
end-use located in or operating under the authority of any country not
identified in Supplement No. 1, Country Group Al to Part 740 of the EAR without
US or other country's export authorizations.



4.
Section 20.2 is added:







--------------------------------------------------------------------------------

Exhibit 10.40


20.2
If Distributor’s customers elect to sell Cisco’s Products (including supplies,
software, documentations or services) to the U.S. Government or to a prime
contractor selling to the U.S. Government, the Products are “commercial items”
as that term is defined at 48 C.F.R. 2.101. Cisco will comply with provisions of
FAR 52.244-6, Subcontracts for Commercial Items and Commercial Components.
Should U.S. Government End Users acquire Products that consist of “commercial
computer software” and “commercial computer software document” as such terms are
used in 48 C.F.R. 12.212, which generally limits their rights to the licenses
customarily provided by Cisco to the public, as provided in FAR 52.227-19.



5. Section 20.3 is added:


Cisco and Distributor further agree to provisions regarding sales to the Federal
government in Exhibit H.


6.
Exhibit H (Distribution to Federal Government Terms) is hereby added.



7.
The Term of the Agreement is hereby renewed for one year from the Effective
Date, unless sooner terminated as provided for in the Agreement. If the
Agreement expired prior to the Amendment Effective Date, any orders received and
Products and Services purchased between the date of expiration and the Amendment
Effective Date shall be in all respects deemed made under the Agreement as in
effect prior to this Amendment. The parties further agree that if Distributor
places Purchase Orders after the expiration of the Agreement, and Cisco accepts
such Purchase Orders, then any such Purchase Orders shall be governed by the
terms and conditions of the Agreement; provided however that acceptance by Cisco
of any Purchase Order placed after the Agreement has expired will not be
considered as an extension of the term of the Agreement nor a renewal thereof.
Notwithstanding Cisco’s right to extend the term of the Agreement, each party
acknowledges that the Agreement shall always be interpreted as being limited in
duration to a definite term and that the other party has made no commitments
whatsoever regarding the renewal of the Agreement beyond those expressly agreed
in writing.



8.
This Amendment may be executed in one or more counterparts, each of which when
so executed and delivered will be an original and all of which together will
constitute one and the same instrument. Facsimile signatures and electronic
signatures will be deemed to be equivalent to original signatures for the
purpose of this Amendment.







--------------------------------------------------------------------------------

Exhibit 10.40


EXHIBIT H
DISTRIBUTION TO FEDERAL GOVERNMENT TERMS


In addition to the requirements set forth elsewhere in this Agreement for resale
of Products generally, the following additional requirements shall apply to
Distributor's resale of Products to Resellers who resell such Product to the
U.S. Federal Government:


1.0
Distributor shall have sales specialists with an understanding of Government
regulations and Government terms and conditions to support Resellers in the
federal government marketplace.



2.0
Distributor shall maintain a configuration facility for systems integration and
testing in support of federal government specific contracts and opportunities
for Resellers.



3.0
Distributor will not distribute Products under this Agreement through a General
Services Administration ("GSA") schedule contract, California Multiple Award
Schedule ("CMAS"), or other schedule contracts. This Agreement shall not be
construed by Distributor as a representation that Cisco will furnish supplies
needed by Distributor to fulfill any of Distributor's GSA, CMAS, or similar
contract obligations under any schedule contract.



4.0
The federal government contract flowdown provisions set forth in Section 6.0 of
this Exhibit are applicable to Purchase Orders for U.S. Federal Government End
Users. Cisco does not accept any additional or modified flowdown provisions,
including but not limited to Federal Acquisition Regulation ("FAR"), Department
of Defense ("DoD") FAR Supplement ("DFARS"), or NASA FAR Supplement ("NSF")
provisions, notwithstanding existence of such provisions on Distributor's
Purchase Orders or supplementary documentation or Cisco's acceptance of such
Purchase Orders or documentation.



5.0
[*****]



6.0
This Agreement pertains to the sale of "commercial items' as that term is
defined under FAR 2.101 and FAR Part 12. Notwithstanding any other clause in the
prime contract, only those clauses identified in 52.212-5(e) and 52.244-6 are
required to be in subcontract agreements for commercial items or commercial
components (see further, FAR 12.502(b), 44.402(b)). The following FAR clauses,
identified in 52.212-5(e) and 52.244-6 are hereby incorporated by reference,
with the same force and effect as if they were given in full.



52.203-13     Contractor Code of Business Ethics and Conduct (Dec 2008)
52.203-15
Whistleblower Protections Under the American Recovery and Reinvestment Act of
2009 (Jun 2010)

52.219-8
Utilization of Small Business Concerns (May 2004) Equal Opportunity (Mar 2007)
(E.O. 11246)

52.222-26
Equal Opportunity (Mar 2007) (E.O. 11246)

52.222-35
Equal Opportunity for Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans (Sept 2006)

52.222-36    Affirmative Action for Workers with Disabilities (Jun 1998)
52.222-40
Notification of Employee Rights under the National Labor Relations Act (Dec
2010) (E.O. 13496)

52.222-41     Service Contract Act of 1965 (Nov 2007)
52.222-50    Combating Trafficking in Persons (Aug 2007) (22 U.S.C. 7104(g))
52.222-51
Exemption from Application of the Service Contract Act to Contracts for
Maintenance, Calibration, or Repair of Certain Equipment-Requirements (Nov 2007)

52.222-53
Exemption from Application of the Service Contract Act to Contracts for Certain
Services-Requirements (Feb 2009)

52.222-54     Employment Eligibility Verification (Jan 2009)
52.226-6     Promoting Excess Food Donation to Nonprofit Organizations (Mar
2009)
52.247-64    Preference for Privately Owned U.S.-Flag Commercial Vessels (Feb
2006)






